Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-28-2004

Citizens Fin Grp Inc v. Citizens Natl Bank
Precedential or Non-Precedential: Precedential

Docket No. 03-2868




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Citizens Fin Grp Inc v. Citizens Natl Bank" (2004). 2004 Decisions. Paper 161.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/161


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ____________

                          Nos. 03-2868 and 03-3175
                               ____________

                   CITIZENS FINANCIAL GROUP, INC.

                                         v.

            CITIZENS NATIONAL BANK OF EVANS CITY;
            CITIZENS INC; CITIZENS NATIONAL BANK OF
                   SOUTHERN PENNSYLVANIA

                             Citizens National Bank of Evans City
                              and Citizens Inc.,
                                               Appellants in 03-2868

                                Citizens Financial Group Inc,
                                               Appellant in 03-3175


                                 ____________

                Appeal from the United States District Court
                  For the Western District of Pennsylvania
                            D.C. No.: 01-cv-01524
               District Judge: Honorable Donetta W. Ambrose
                                ____________

                            Argued: April 21, 2004

Before: SCIRICA, Chief Judge, ROSENN and GREENBERG, Circuit Judges.

                    (Opinion Filed: September 9, 2004)
                 ___________________________________

                     ORDER AMENDING OPINION
                 ___________________________________

 Page 17 of the opinion is amended by striking the following sentence:
         1.       The judge apparently had received memoranda on the issue, but took no
                  new testimony, evidence or oral argument.

                                               BY THE COURT:


                                               /s/ Max Rosenn, Circuit Judge

Dated:        October 28, 2004